Title: From George Washington to Brigadier General Enoch Poor, 26 December 1779
From: Washington, George
To: Poor, Enoch


        
          Dr Sir
          Head Quarters Morris Town Decr 26th 1779
        
        I this day received your favor of the 22d.
        I have granted a Warrant to Lieut. Blake for the Sum you mentioned to be hereafter accounted for by yourself—I sincerely wish you success in the disposal of it.
        I am truely concerned at the present state of your supplies of flour—It is however nothing more than what I was aware of, & I doubt not but you will take every step in your power to reconcile the want as well as possible—you may be assured our situation is much worse, for the Troops here are at half allowance & that of rice only—It really appears hard that this should be the case, when as you observe there is by no means a real scarcity of Grain & I wish the alternative to obtain it may not be by seizure: though I still hope by the activity of our Commissaries, that there may not be occasion for so disagreeable a step. I can only say that every thing in my power has been done to keep the Army supplied. I am with great regard Dr Sir Yr Mo. Obet servt
        
          G.W.
        
      